     4:20-cv-02916-TER         Date Filed 09/15/21       Entry Number 26        Page 1 of 10




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

HEATHER DENISE GOSSETT,                       ) Civil Action No.: 4:20-CV-02916-TER
                                              )
                       Plaintiff,             )                     ORDER
                                              )
               -vs-                           )
                                              )
                 1
Kilolo Kijakazi,                              )
Acting Commissioner of Social Security,       )
                                              )
                       Defendant.             )
___________________________________ )
___________________________________
       This is an action brought pursuant to Section 205(g) of the Social Security Act, as amended,

42 U.S.C. Section 405(g), to obtain judicial review of a “final decision” of the Commissioner of

Social Security, denying Plaintiff’s claim for disability insurance benefits (DIB) and supplemental

security income (SSI). The only issues before the Court are whether the findings of fact are

supported by substantial evidence and whether proper legal standards have been applied. This action

is proceeding before the undersigned pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. Proc. R. 73.

                                I. RELEVANT BACKGROUND

A.     Procedural History

       Plaintiff filed her application for DIB and SSI on February 22, 2019, alleging inability to

work since August 18, 2016. (Tr. 12). Her claims were denied initially and upon reconsideration.

Thereafter, Plaintiff filed a request for a hearing. A hearing was held on May 5, 2020, at which time

Plaintiff and a vocational expert (VE) testified. The Administrative Law Judge (ALJ) issued an

unfavorable decision on June 3, 2020, finding that Plaintiff was not disabled. (Tr. 12-26). Plaintiff

       1
         Recently, Kilolo Kijakazi became the Acting Commissioner of Social Security. Pursuant
to Fed. R. Civ. P. 25(d), she is automatically substituted for Defendant Andrew Saul who was the
Commissioner of Social Security when this action was filed.
       4:20-cv-02916-TER         Date Filed 09/15/21       Entry Number 26         Page 2 of 10




filed a request for review of the ALJ’s decision, which the Appeals Council denied on July 24, 2020,

making the ALJ’s decision the Commissioner’s final decision. (Tr. 1-3). Plaintiff filed this action

on August 12, 2020. (ECF No. 1).

B.      Plaintiff’s Introductory Facts

        Plaintiff was born on February 18, 1978, and was thirty-eight years old on the alleged onset

date. (Tr. 24). Plaintiff has at least a high school education and has past work experience as a cashier

checker, sales clerk, and clothes sorter/stock checker. (Tr. 23). Plaintiff alleges disability originally

due to neuropathy, depression, bipolar, anxiety, back issues, and polycystic ovarian syndrome. (Tr.

89).

C       The ALJ’s Decision

        In the decision of June 3, 2020, the ALJ made the following findings of fact and conclusions

of law (Tr. 12-26):

1.      The claimant meets the insured status requirements of the Social Security Act through June
        30, 2021 (Ex. B9D).

2.      The claimant has not engaged in substantial gainful activity since January 30, 2019, the date
        of the prior Administrative Law Judge’s Decision (20 CFR 404.1571 et seq., and 416.971
        et seq.).

3.      The claimant has the following severe impairments: lumbar radiculopathy; osteoarthritis of
        the left ankle; morbid obesity; polycystic ovarian syndrome; hypertension; panic disorder;
        generalized anxiety disorder; major depressive disorder (20 CFR 404.1520(c) and
        416.920(c)).

4.      The claimant does not have an impairment or combination of impairments that meets or
        medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
        P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and
        416.926).

5.      After careful consideration of the entire record, the undersigned finds that the claimant has
        the residual functional capacity to perform sedentary work as defined in 20 CFR 404.1567(a)


                                                   2
      4:20-cv-02916-TER        Date Filed 09/15/21       Entry Number 26        Page 3 of 10




       and 416.967(a) except she is limited to: lifting 10 pounds occasionally; standing or walking
       for about two hours in an eight-hour workday; sitting for up to six hours in an eight-hour
       workday; never balancing or climbing ladders, ropes, or scaffolds; occasionally stooping,
       kneeling, crouching, crawling, and climbing ramps or stairs; occasional exposure to
       workplace hazards such as unprotected heights and moving machinery; occasional exposure
       to extreme cold or heat; and performing low-stress work, defined as occasional decision
       making and occasional changes in the work setting.

6.     The claimant is unable to perform any past relevant work (20 CFR 404.1565 and 416.965).

7.     The claimant was born on February 18, 1978 and was 38 years old, which is defined as a
       younger individual age 18-44, on the alleged disability onset date (20 CFR 404.1563 and
       416.963).

8.     The claimant has at least a high school education and is able to communicate in English (20
       CFR 404.1564 and 416.964).

9.     Transferability of job skills is not material to the determination of disability because using
       the Medical-Vocational Rules as a framework supports a finding that the claimant is “not
       disabled,” whether or not the claimant has transferable job skills (See SSR 82-41 and 20 CFR
       Part 404, Subpart P, Appendix 2).

10.    Considering the claimant’s age, education, work experience, and residual functional capacity,
       there are jobs that exist in significant numbers in the national economy that the claimant can
       perform (20 CFR 404.1569, 404.1569(a), 416.969, and 416.969(a)).

11.    The claimant has not been under a disability, as defined in the Social Security Act, from
       August 18, 2016, through the date of this decision (20 CFR 404.1520(g) and 416.920(g)).

                                        II. DISCUSSION

        Plaintiff argues the ALJ failed to evaluate an upper extremities impairment even at the early

stage of determining whether it was a medically determinable impairment or not. Plaintiff argues the

ALJ failed to follow AR 00-1(4). Plaintiff argues the ALJ failed to properly weigh consultants’

opinions as to mental impairments.

        The Commissioner argues that the ALJ’s decision is supported by substantial evidence.

A.     LEGAL FRAMEWORK



                                                 3
     4:20-cv-02916-TER          Date Filed 09/15/21       Entry Number 26         Page 4 of 10




       1.      The Commissioner’s Determination–of–Disability Process

       The Act provides that disability benefits shall be available to those persons insured for

benefits, who are not of retirement age, who properly apply, and who are under a “disability.” 42

U.S.C. § 423(a). Section 423(d)(1)(A) defines disability as: the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for at least 12

consecutive months. 42 U.S.C. § 423(d)(1)(A).

       To facilitate a uniform and efficient processing of disability claims, regulations promulgated

under the Act have reduced the statutory definition of disability to a series of five sequential

questions. See, e.g., Heckler v. Campbell, 461 U.S. 458, 460 (1983) (discussing considerations and

noting the “need for efficiency” in considering disability claims). An examiner must consider the

following: (1) whether the claimant is engaged in substantial gainful activity (“SGA”); (2) whether

he has a severe impairment; (3) whether that impairment meets or equals an impairment included

in the Listings;2 (4) whether such impairment prevents claimant from performing PRW;3 and (5)


       2
         The Commissioner’s regulations include an extensive list of impairments (“the Listings”
or “Listed impairments”) the Agency considers disabling without the need to assess whether
there are any jobs a claimant could do. The Agency considers the Listed impairments, found at
20 C.F.R. part 404, subpart P, Appendix 1, severe enough to prevent all gainful activity. 20
C.F.R. § 404.1525. If the medical evidence shows a claimant meets or equals all criteria of any
of the Listed impairments for at least one year, he will be found disabled without further
assessment. 20 C.F.R. § 404.1520(a)(4)(iii). To meet or equal one of these Listings, the
claimant must establish that his impairments match several specific criteria or be “at least equal
in severity and duration to [those] criteria.” 20 C.F.R. § 404.1526; Sullivan v. Zebley, 493 U.S.
521, 530 (1990); see Bowen v. Yuckert, 482 U.S. 137, 146 (1987) (noting the burden is on
claimant to establish his impairment is disabling at Step 3).
       3
         In the event the examiner does not find a claimant disabled at the third step and does not
have sufficient information about the claimant’s past relevant work to make a finding at the
fourth step, he may proceed to the fifth step of the sequential evaluation process pursuant to 20

                                                  4
     4:20-cv-02916-TER          Date Filed 09/15/21       Entry Number 26        Page 5 of 10




whether the impairment prevents him from doing SGA. See 20 C.F.R. § 404.1520. These

considerations are sometimes referred to as the “five steps” of the Commissioner’s disability

analysis. If a decision regarding disability may be made at any step, no further inquiry is necessary.

20 C.F.R. § 404.1520(a)(4) (providing that if Commissioner can find claimant disabled or not

disabled at a step, Commissioner makes determination and does not go on to the next step).

       A claimant is not disabled within the meaning of the Act if he can return to PRW as it is

customarily performed in the economy or as the claimant actually performed the work. See 20

C.F.R. Subpart P, § 404.1520(a), (b); Social Security Ruling (“SSR”) 82–62 (1982). The claimant

bears the burden of establishing his inability to work within the meaning of the Act. 42 U.S.C. §

423(d)(5).

       Once an individual has made a prima facie showing of disability by establishing the inability

to return to PRW, the burden shifts to the Commissioner to come forward with evidence that

claimant can perform alternative work and that such work exists in the regional economy. To satisfy

that burden, the Commissioner may obtain testimony from a VE demonstrating the existence of jobs

available in the national economy that claimant can perform despite the existence of impairments

that prevent the return to PRW. Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). If the

Commissioner satisfies that burden, the claimant must then establish that he is unable to perform

other work. Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981); see generally Bowen v. Yuckert,

482 U.S. 137, 146 n.5 (1987) (regarding burdens of proof).

       2.      The Court’s Standard of Review

       The Act permits a claimant to obtain judicial review of “any final decision of the


C.F.R. § 404.1520(h).

                                                  5
     4:20-cv-02916-TER          Date Filed 09/15/21       Entry Number 26         Page 6 of 10




Commissioner [ ] made after a hearing to which he was a party.” 42 U.S.C. § 405(g). The scope of

that federal court review is narrowly-tailored to determine whether the findings of the Commissioner

are supported by substantial evidence and whether the Commissioner applied the proper legal

standard in evaluating the claimant’s case. See id.; Richardson v. Perales, 402 U.S. 389, 390 (1971);

Walls, 296 F.3d at 290 (citing Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)).

       The court’s function is not to “try these cases de novo or resolve mere conflicts in the

evidence.” Vitek v. Finch, 438 F.2d 1157, 1157-58 (4th Cir. 1971); see Pyles v. Bowen, 849 F.2d

846, 848 (4th Cir.1988) (citing Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986)). Rather, the

court must uphold the Commissioner’s decision if it is supported by substantial evidence.

“Substantial evidence” is “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson, 402 U.S. at 390, 401; Johnson v. Barnhart, 434 F.3d 650, 653

(4th Cir. 2005). Thus, the court must carefully scrutinize the entire record to assure there is a sound

foundation for the Commissioner’s findings and that her conclusion is rational. See Vitek, 438 F.2d

at 1157-58; see also Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964). If there is substantial

evidence to support the decision of the Commissioner, that decision must be affirmed “even should

the court disagree with such decision.” Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

B.     ANALYSIS

Upper extremities

       Plaintiff argues the ALJ failed to evaluate an upper extremities impairment even at the early

stage of determining whether it was a medically determinable impairment or not.

       “Judicial review of an administrative decision is impossible without an adequate explanation

of that decision by the administrator.” DeLoatche v. Heckler, 715 F.2d 148, 150 (4th Cir.1983).


                                                  6
     4:20-cv-02916-TER          Date Filed 09/15/21       Entry Number 26        Page 7 of 10




Without an analysis of all evidence and a sufficient explanation of the weight given to probative

exhibits, it is not possible to determine if the ALJ’s decision is supported by substantial evidence.

Arnold v. Secretary of Health, Ed. and Welfare, 567 F.2d 258, 259 (4th Cir.1977). Remand is

appropriate where an ALJ fails to discuss relevant evidence. Ivey v. Barnhart, 393 F. Supp. 2d 387,

390 (E.D.N .C. September 29, 2005)(citing Murphy v. Bowen, 810 F.2d 433, 438 (4th Cir.1987)).

Any failure to list specific impairments as a disability basis on application forms is not dispositive

because the ALJ is required to consider any impairments about which he receives evidence. 20

C.F.R. §§ 404.1512(a) and 416.912(a); see also Smith v. Astrue, 2011 WL 3880939, *4 (W.D.Va.

August 31, 2011); Nicholson v. Comm’r, 600 F. Supp.2d 740, 785–786 (N.D. W.Va. Feb. 27, 2009).

The ALJ clearly received evidence, as summarized below, addressing Plaintiff’s upper extremity

symptoms, exams, and diagnosis of neuropathy.

       The only finding as to impairments by the ALJ are:

       The claimant has the following severe impairments: lumbar radiculopathy;
       osteoarthritis of the left ankle; morbid obesity; polycystic ovarian syndrome;
       hypertension; panic disorder; generalized anxiety disorder; major depressive disorder
       (20 CFR 404.1520(c) and 416.920(c)).

       These impairments cause significant limitations in the claimant’s ability to perform
       basic work related activities. An impairment is considered “severe” if it can be
       expected to result in death or has lasted for at least 12 consecutive months and
       significantly limits an individual’s physical or mental ability to perform basic work
       activities. Basic work activities include physical functions such as walking, standing,
       sitting, lifting, pushing, pulling, reaching, carrying, and handling or mental
       functions such as understanding, remembering, and carrying out instructions, use of
       judgment, responding to supervision and usual situations, or dealing with changes in
       a routine work setting.

(Tr. 15)(emphasis added). The ALJ did not mention any upper extremity impairment or neuropathy

to find whether it was or was not a medically determinable impairment or to find such as non-severe;



                                                  7
      4:20-cv-02916-TER          Date Filed 09/15/21        Entry Number 26          Page 8 of 10




there was no determination made.

        Plaintiff’s attorney noted at the hearing that between the intervening time of the prior January

2019 denial, issues with the right upper extremity began and persisted under the new application. (Tr.

42). Plaintiff’s attorney argued a more restrictive sedentary RFC than previously found was

supported due to hand and arm issues. (Tr. 42). Plaintiff testified that from her fingers to her elbow

she gets burning, tingling, and aching to the bone. (Tr. 50). Plaintiff testified it is hard to grip things

and use her hands. Plaintiff testified she drops things every day and has difficulty with buttons and

zippers. (Tr. 51). Plaintiff has pain in her shoulders. (Tr. 53). At the hearing, as to a second

hypothetical that contained a limitation to occasionally reach and occasionally handle, the VE

testified there were no available jobs. (Tr. 60). If limited to sedentary with occasionally reach,

handle, finger, and feel, the VE testified there were no available jobs. (Tr. 60). The ALJ stated the

hypotheticals were coming from the records that happened 25 days after the first hearing. (Tr. 61).

        Plaintiff alleged the impairment of neuropathy in her application. (Tr. 89, 133, 253). In the

medical records in 2018 prior to the current time period, hand and arm pain “on top of known

neuropathy” and throbbing from hands up to arms was noted. (Tr. 454). Exam in 2018 showed

crepitus in shoulders and tenderness in wrists (Tr. 456). On March 20, 2019, within the relevant time

period, Plaintiff was seen by Dr. Boyle, complaining of her pain in her arms and hands were

worsening. Gabapentin, which was prescribed for neuropathy pain, was not helping; pain was

increasing in hands/arms. (Tr. 463). Upon exam, Plaintiff had increased pain on palpation of hands

and forearm. Pain was reported as deep. (Tr. 464). Assessment included “other idiopathic peripheral

autonomic neuropathy” and it was “not controlled.” Dosing was to be gradually increased and

Plaintiff needed to use her hands/arms. (Tr. 465). On December 5, 2019, Plaintiff was seen by Dr.


                                                    8
     4:20-cv-02916-TER          Date Filed 09/15/21       Entry Number 26         Page 9 of 10




Mourtada for pain management. (Tr. 710). Plaintiff had pain in the shoulders and arms, but she

reported it starting in hands and radiating up. Plaintiff reported weakness, tingling, and numbness

in all extremities. (Tr. 710). Upon exam, Plaintiff had tenderness over both trapezius muscles. (Tr.

714). Plaintiff had 4/5 strength in both upper extremities. (Tr. 714). Plaintiff reported similar pain

to Dr. Mourtada on October 3, 2019. (Tr. 715). Upon exam, Plaintiff had tenderness over both

trapezius muscles. (Tr. 719). Plaintiff had 4/5 strength in both upper extremities. Other exams in

the record show no abnormalities noted as to the upper extremities.

       The ALJ failed to evaluate whether Plaintiff’s provider’s assessment of neuropathy and/or

an impairment related to objective findings and reported symptoms regarding Plaintiff’s upper

extremities was a medically determinable impairment, and if so, whether such was severe or non-

severe. The court cannot speculate, if found to be an impairment here, what severity the ALJ would

have assigned the impairment(s), and the ALJ’s opinion shows the ALJ may not have considered,

as required, all impairments, severe and non-severe, in formulating the RFC. 20 C.F.R. § 404.1523.

The ALJ is to consider the effect of all impairments throughout all five steps. Moreover, it is evident

from the VE’s testimony that this error could be outcome determinative if any additional RFC

limitations are applicable as to upper extremity usage, resulting in no available jobs at Step Five and

a disability finding. This court cannot evaluate whether the ALJ’s decision was based on substantial

evidence. It is the duty of the ALJ reviewing the case, and not the responsibility of the courts, to

make findings of fact and resolve conflicts in the evidence. The court cannot resolve whether a

medically determinable impairment as to this issue exists, where conflicting evidence is contained

in the record. Although the substantial evidence standard of review requires the Court to uphold the

ALJ’s disability determinations where supported by substantial evidence, the Court cannot conduct


                                                  9
     4:20-cv-02916-TER          Date Filed 09/15/21      Entry Number 26         Page 10 of 10




the review when it is unable to determine how the ALJ viewed particular evidence. Remand is

appropriate here to allow the ALJ to properly consider and evaluate the evidence at each Step.

       Because the Court finds the ALJ’s analysis with respect to the above issue is a sufficient basis

to remand the case to the Commissioner, the undersigned does not specifically address Plaintiff’s

additional allegations of error. See Boone v. Barnhart, 353 F.3d 203, 211 n.19 (3d Cir. 2003)

(remanding on other grounds and declining to address claimant’s additional arguments). Upon

remand, the Commissioner should consider each of Plaintiff’s allegations of error, including, but not

limited to, whether the ALJ failed to follow AR 00-1(4) and where the failed to properly weigh

consultants’ opinions as to mental impairments.

                                       III. CONCLUSION

       In conclusion, it may well be that substantial evidence exists to support the Commissioner’s

decision in the instant case. The court cannot, however, conduct a proper review based on the record

presented. Accordingly, pursuant to the power of the Court to enter a judgment affirming,

modifying, or reversing the Commissioner’s decision with remand in social security actions under

sentence four of Sections 205(g) and 1631(c)(3) of the Social Security Act, 42 U.S.C. Sections

405(g) and 1338(c)(3), the Commissioner’s decision is reversed and this matter is REMANDED to

the Commissioner pursuant to sentence four of 42 U.S.C. § 405(g) for further proceedings in

accordance with this opinion.


                                                       s/ Thomas E. Rogers, III
September 15, 2021                                     Thomas E. Rogers, III
Florence, South Carolina                               United States Magistrate Judge




                                                 10
